          Case 2:19-cv-01064-MH Document 41 Filed 07/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

C. NICOLE HENDERSON, et al.,:                       CIVIL ACTION
                            :
             Plaintiffs,    :
                            :
         v.                 :                       NO. 19-1064
                            :
MONTGOMERY COUNTY COMMUNITY :
COLLEGE,                    :
                            :
             Defendant.     :

                                           ORDER

       AND NOW, this 21st day of July, 2021, upon consideration of Defendant Montgomery

County Community College’s Motions for Summary Judgment Against Plaintiffs Mychelle

Sneed-Jacobs, Natasha Patterson, and C. Nicole Henderson (Doc. Nos. 29, 30, and 32), and the

briefing in support thereof and in opposition thereto, it is hereby ORDERED that:

   1. Defendants’ Motions are GRANTED and judgment is entered against Plaintiffs and in

       favor of Defendant.

   2. The Clerk of Court is directed to mark this case CLOSED.



                                            BY THE COURT:



                                            /s/ Marilyn Heffley
                                            MARILYN HEFFLEY
                                            UNITED STATES MAGISTRATE JUDGE
